Citation Nr: 9910916	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  92-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
October 1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center in Cheyenne, Wyoming.  Following the 
veteran's move to Colorado, the claims file was transferred 
to the Regional Office (RO) in Denver.  In an April 1996 
decision, the Board determined that service connection was 
not warranted for a bipolar affective disorder.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").

In January 1997, the General Counsel of VA and the veteran's 
former attorney filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.  In 
October 1997, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  A bipolar disorder clearly pre-existed the veteran's 
entry into a period of active service.

3.  The veteran's pre-existing bipolar disorder underwent no 
additional increase in severity beyond the natural progress 
of the disease during active service.

4.  The appeal does not present questions of such medical 
complexity or controversy to warrant referral to an 
independent medical expert.


CONCLUSIONS OF LAW

1.  A bipolar affective disorder was not incurred in military 
service.  Such disorder is shown by clear and convincing 
evidence to have pre-existed such service and was not 
aggravated in service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

Private medical records reveal that the veteran underwent 
hospitalization from January 10, 1984, to January 13, 1984, 
after "seeing evil spirits and hearing God telling her to 
preach in church."  It was noted that she had undergone a 
previous period of hospitalization at that facility in 1978 
for approximately four days, after which an adjustment 
reaction to adolescence had been diagnosed.  During her 
initial interview at the ward, the veteran exhibited anger, a 
flattened affect, a short concentration span, and loose 
associations.  She did not verbalize well and was not 
informative.  The veteran denied experiencing any perceptual 
disorders, seeing evil spirits, or hearing the voice of God.  
Following treatment with medication, it was determined that 
the veteran was cooperative and in good contact with reality.  
Upon hospitalization discharge, follow-up treatment at a 
local mental health center was recommended.  No medications 
were prescribed.  It was noted that the provisional diagnosis 
had been of as schizophrenic disorder, paranoid type.  The 
final diagnosis was of a schizophreniform disorder.  The 
prognosis was considered "[g]ood for this episode."

The service medical records reveal that a psychiatric 
evaluation yielded clinically normal results upon enlistment 
examination in November 1985.  In July 1986, the veteran 
underwent hospitalization after becoming confused, 
disoriented, and agitated.  Upon admission, the veteran was 
agitated, wide eyed, disoriented in all spheres except for 
person, and uncooperative.  Loud rapid speech, loose 
associations, and flight of ideas were observed.  The 
veteran's husband reported that the veteran claimed to have 
experienced "amnesia" two or three years earlier.  He 
stated that she had been hospitalized but that "the doctors 
kept it confidential."  It was noted that the veteran's past 
medical history was significant for perhaps three psychiatric 
hospitalizations in 1976, 1982 and 1984.  The veteran was 
unwilling to communicate fully about the events that had led 
to the hospitalizations and spoke of them in vague and 
nonspecific terms, including "I had a nervous breakdown."

Following treatment with medication during an approximately 
one-month period of hospitalization, the veteran's behavior 
grew appropriate and unintrusive.  She was cooperative and 
oriented in all spheres, although her mood was slightly 
downcast and her affect was slightly constricted.  Her 
speech, although rapid, was clear and goal directed.  The 
diagnosis was of a bipolar disorder, manic, acute, severe, 
manifested by severe agitation, disorientation and confusion, 
a labile mood, pressured speech, flight of ideas, and 
combativeness, in remission.  It was noted that the 
precipitating stress had been minimal routine military duty.  
The veteran's predisposition was characterized as 
"moderate."  It was noted that there had been possible 
prior hospitalization for similar episodes.  It was further 
noted that the disorder had not been incurred in the line of 
duty, but had existed prior to service.

In September 1986, a Medical Board concluded that the 
following diagnosis was established:  bipolar affective 
disorder, manic, chronic, moderate, resolving, with definite 
social and industrial impairment.  The Medical Board found 
that the disorder had existed prior to service and had not 
been permanently aggravated by service.

Post-service medical records reveal that the veteran 
underwent private psychiatric hospitalization in May 1988 
after exhibiting psychotic symptoms.  In a June 1988 report, 
it was noted that the veteran had reported that she had 
graduated from college in Ohio in 1982 and had taught school 
in Ohio and Germany prior to entering the military.  She 
stated that she had undergone hospitalizations in Spain, 
Germany, Ohio, Texas, and California.  It was noted that the 
veteran had apparently experienced her first psychotic break 
in her early teens and had undergone her first period of 
hospitalization in 1978.  It was further noted that a bipolar 
affective disorder had first been diagnosed in 1986 after the 
veteran had experienced a psychotic break the day after her 
wedding.  It was noted that she had been involuntary 
hospitalized previously from March 1988 to early May 1988.  
Following examination, a bipolar manic episode with psychotic 
features was diagnosed.  Following periods of private 
hospitalization in December 1988 and December 1989, bipolar 
disorder was diagnosed.

Upon private psychiatric evaluation in September 1990, the 
examiner noted that the veteran presented a history of a 
bipolar disorder dating back to approximately 1985.  The 
veteran reported that she had undergone an approximately 
three-day period of psychiatric hospitalization at the age of 
fifteen at a time when she had been distraught about having 
been sexually assaulted by a foster father.  The examiner 
opined that that psychiatric hospitalization had nothing to 
do with her current illness.  The veteran reported that she 
had noticed the onset of manic symptoms in 1985 while serving 
on active duty.  She stated that she had experienced at least 
three additional manic episodes since her discharge from the 
military.  The examiner diagnosed a bipolar disorder, manic, 
in medical remission.

At her December 1990 hearing at the RO, the veteran testified 
that she had undergone hospitalization on at least two 
occasions prior to service for the treatment of a nervous-
type disorder.  She stated that "both of those incidents or 
illnesses were not diagnosed as any specific problems at that 
time."

Private medical records reveal that the veteran was admitted 
to a hospital in February 1991 and April 1991 for psychiatric 
treatment.  Upon discharge in April 1991, it was noted that 
the veteran had a history of a bipolar disorder dating back 
to approximately 1985 when, while on active duty, the veteran 
had developed symptoms of mania, which had led to her 
discharge from military service.  The final diagnosis was of 
a bipolar disorder, manic.  In May 1992, the veteran 
underwent private hospitalization after complaining of 
confused thoughts and an inability to sleep.  It was noted 
that a review of her past history indicated that her illness 
had had its onset, at least by diagnosis of clinical 
symptoms, as far back as 1985.  Bipolar disorder, manic, 
acute, with early psychotic symptoms, was diagnosed.

Upon VA examination in December 1993, the veteran reported 
that she had experienced her first episode of restlessness, 
difficulty sleeping, and difficulty concentrating while in 
the military.  She reported that a manic-depressive illness 
had been diagnosed upon hospitalization.  She stated that she 
had been hospitalized on a number of post-service occasions 
after exhibiting manic and depressive symptoms.  Following a 
psychiatric assessment, the examiner diagnosed a bipolar 
affective disorder, circular type, currently normothymic.

Private clinical records dated from 1993 to 1995 reflect 
complaints of sleep difficulties.

In April 1998, the veteran underwent private hospitalization 
after exhibiting manic behavior.  She had random, tangential, 
loose associations, and a hyperreligious experience.  Her 
speech was rapid.  Bipolar disease, manic phase, psychotic, 
was diagnosed.

Upon VA examination in July 1998, a psychiatrist reviewed the 
veteran's medical records and interviewed the veteran.  The 
psychiatrist observed that the veteran's records indicated 
that she had been suffering from a psychotic illness when she 
was hospitalized in 1984 in a psychotic state.  It was noted 
that a schizophrenia-like illness with paranoid trends had 
been diagnosed at that time.  The psychiatrist opined that, 
in retrospect, that event represented the veteran's first 
known bout with bipolar disorder.  It was further observed 
that the veteran's second psychotic episode had occurred 
during her period of active service.  The psychiatrist opined 
that it was as likely as not that the veteran's experiences 
in the military had no particular stimulus to setting off her 
second manic episode.  Rather, the psychiatrist believed that 
the second manic episode would have occurred under any 
circumstances in either military or civilian life.  It was 
noted that, typically in the course of bipolar illness, after 
the illness begins to cycle, it will continue to cycle with 
increasing frequency so that early episodes are more widely 
spaced than later episodes.  The examiner observed that, 
following her discharge from service, the veteran had 
continued to experience bipolar episodes, which apparently 
had been fairly difficult to control.  It was noted that the 
veteran was in an active treatment program.  The examiner 
opined that the veteran's pre-existing psychiatric illness 
had not been chronically worsened by her period of active 
service.  The psychiatrist diagnosed a bipolar I disorder, 
most recent episode manic, in partial remission.
II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a psychosis if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

III.  Analysis

The veteran contends that service connection is warranted for 
her bipolar disorder because it was not diagnosed until 
during her period of active service.  She concedes that she 
was hospitalized for psychiatric treatment prior to this 
period; she contends, however, that any treatment received 
was for emotional difficulties unrelated to her bipolar 
disorder.

The presumption that the veteran was in sound psychiatric 
condition upon her entry into active service arose at the 
time of her November 1985 enlistment examination, when a 
psychiatric evaluation yielded clinically normal results.  
However, the Board is of the opinion that the presumption of 
sound condition has been rebutted by clear and unmistakable 
evidence of the pre-service existence of a bipolar disorder.  
Notably, a January 1984 private medical report reveals that a 
schizophreniform disorder was diagnosed following a period of 
hospitalization.  The veteran's prognosis was considered good 
"for this episode."  When the veteran was hospitalized in 
service in July 1986, she reported that she had undergone 
periods of psychiatric hospitalization in the past and that 
"I had a nervous breakdown."  In September 1986, a Medical 
Board concluded that the veteran's bipolar affective disorder 
had existed prior to service.  Finally, when a VA 
psychiatrist reviewed the veteran's medical records and 
interviewed the veteran in July 1998, the psychiatrist opined 
that the event that had precipitated the veteran's 1984 
hospitalization represented the veteran's first known bout 
with bipolar disorder.

Although the evidence indicates that the veteran's bipolar 
disorder preexisted prior to service, the veteran was 
apparently asymptomatic at service entrance.  Thus, if her 
psychiatric disability due to a bipolar disorder increased in 
severity during service, it will be presumed that the bipolar 
disorder was aggravated by service.

The earliest medical evidence of any in-service psychiatric 
difficulties is dated in July 1986, when the veteran 
underwent psychiatric hospitalization.  Following the in-
service psychiatric hospitalization in 1986, it was noted 
that the precipitating stress had been minimal routine 
military duty.  However, a Medical Board determined that the 
veteran's bipolar affective disorder had not been permanently 
aggravated by service.

The post-service medical evidence documents numerous 
psychiatric hospitalizations.  However, this evidence 
contains no indication that a chronic worsening of the 
veteran's bipolar disorder occurred coincident with service 
or that, if such worsening occurred, it was beyond the normal 
progression of the disease.  Rather, the post-service medical 
evidence, when viewed in conjunction with the pre-service 
medical evidence and service medical records, is consistent 
with the July 1998 conclusion of a VA psychiatrist that the 
veteran's pre-existing psychiatric illness had not been 
chronically worsened by her period of active service.  The 
psychiatrist noted that, typically in the course of bipolar 
illness, after the illness begins to cycle, it will continue 
to cycle with increasing frequency so that early episodes are 
more widely spaced than later episodes.  The psychiatrist 
opined that it was as likely as not that the veteran's 
experiences in the military had no particular stimulus to 
setting off her second manic episode.  Rather, the 
psychiatrist believed that the second manic episode would 
have occurred under any circumstances in either military or 
civilian life.

Based on the findings of Medical Board in 1986 and the VA 
psychiatrist in 1998, the Board is unable to conclude that 
the veteran's bipolar disorder increased in severity beyond 
the natural progress of the disease during active service.  

Finally, the Board notes that, in February 1999 written 
argument, the veteran's representative requested that the 
Board consider referring this case to an independent medical 
expert in the field of psychiatry for review in conjunction 
with this appeal.  The representative has not provided any 
basis to support referral of the case for an independent 
medical opinion, particularly in view of the development that 
has been completed.

When, in the opinion of the Board, additional medical opinion 
is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more independent medical experts 
who are not employed by VA.  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  Id. at 
263.  In this case, on the other hand, the veteran and her 
representative have not stated with any specificity why this 
case may present a complex or controversial medical problem.  
The Board recognizes that they may seek to challenge the 
September 1986 opinion of the Medical Board and/or the July 
1998 opinion of the VA psychiatrist.  However, the veteran 
has not presented medical evidence that contradicts, or casts 
doubt upon, the September 1986 Medical Board's determination 
or the July 1998 VA psychiatrist's findings.  The Board 
cannot entertain lay speculation on medical matters.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board is unable to conclude that referral to 
an independent medical expert is warranted.

ORDER

Service connection for a bipolar affective disorder is 
denied.


		
	Steven L. Keller
	Member, Board of Veterans' Appeals

 


